Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The action is responsive to the communications filed on 7/14/2022. Claims 1-20 are pending in the case. Claims 1, 9 and 15 are amended. Claims 1, 29 and 15 are independent claims. Claims 1-20 are rejected.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 9 and 15 are amended
Claims 1, 9 and 15 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 7-9, filed 7/14/2022, have been fully considered but are not persuasive.
Applicant argued on pages 7-9 that Broman did not teach the newly added limitations, read as, “obtaining document identifying information for the electronic document; in response to opening the electronic document and obtaining document identifying information for the electronic document,” as cited in independent claim 1.  Examiner respectfully disagrees.  Broman clearly discloses the transmitting of a request to the server computer for topics associated with the web page includes transmitting a Uniform Resource Locator (URL) of the web page to the server computer and/or transmitting a copy of the content of the web page to the server computer (Broman [0005]), and the receiving of a request for topics associated with a web page further includes receiving a Uniform Resource Locator (URL) of the web page by the server computer (Broman [0009]). Therefore, Broman discloses obtaining and transmitting the document identifying information including a URL for the web page.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Broman et al (US Publication 20110252060 A1, hereinafter Broman), and in view of Danah Boyd et al (US Publication 20110302152 A1, hereinafter Boyd).

As for independent claim 1, Broman discloses: A method comprising: at a first computing device having one or more processors and memory storing one or more programs for execution by the one or more processors ([0064], a computer or computing device such as the computing device and/or server includes a processor and memory for storing and executing program code): opening an electronic document (Fig. 2, step 210, navigate to a particular web page using a web browser; Fig. 12, a browser that has navigated to a web page describing a movie “District 9”; Fig. 29, a web page 2915 is displaying) ; obtaining document identifying information for the electronic document ([0005], the transmitting of a request to the server computer for topics associated with the web page includes transmitting a Uniform Resource Locator (URL) of the web page to the server computer and/or transmitting a copy of the content of the web page to the server computer; [0009], the receiving of a request for topics associated with a web page further includes receiving a Uniform Resource Locator (URL) of the web page by the server computer); in response to opening the electronic document and obtaining document identifying information for the electronic document ([0005], the transmitting of a request to the server computer for topics associated with the web page includes transmitting a Uniform Resource Locator (URL) of the web page to the server computer and/or transmitting a copy of the content of the web page to the server computer; [0009], the receiving of a request for topics associated with a web page further includes receiving a Uniform Resource Locator (URL) of the web page by the server computer), transmitting a request to a server for one or more media entities associated with a subject of the electronic document (Abstract, transmitting by a client-side module executing on the computing device to a server computer over a network a request to the server computer for topics associated with the web page), including one or more media entities not linked or included in the electronic document (Fig. 2, steps 220-235, obtaining from server topics and categories associated with the web page; Fig. 12, entity 1215 includes a topic of the web page , a graphic and some reviews of the movie, trailers, a link to Netflix, and movie reviews 1260, web page 1210 does not include these content; Fig. 29, entities 2940, 2945, 2950 are displayed for the web page 2905, the entities can include, for example, text, an icon, a graphic, a link, a video, etc., and these entities are not linked or included in the web page 2905); displaying, on the first computing device, a representation of at least a subset of the one or more media entities (Fig. 2, step 230, display the received topics; Fig. 12, entity 1215 includes a topic of the web page , a graphic and some reviews of the movie, trailers, a link to Netflix, and movie reviews 1260; Fig. 29, entities 2940, 2945, 2950 are displayed for the web page 2905, the entities can include, for example, text, an icon, a graphic, a link, a video, etc.); 
Broman discloses presenting media content list including links based on the subject of the web page, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to recognize that when user selects the media content links in the list, the respective media content would be displayed, in addition, in an analogous art of presenting media content related to the subject of viewing web page, Boyd expressly discloses: obtaining a user selection of the representation of a respective media entity from the at least a subset of the one or more media entities (Fig. 7B and [0118], a user may access the enlarged view 714A by clicking on one of the blurbs shown in the region 714); and in response to the user selection, causing the respective media entity to be displayed (Fig. 7B and [0118], a user may access the enlarged view 714A by clicking on one of the blurbs shown in the region 714).
Broman and Boyd are analogous art because they are in the same field of endeavor, presenting media content related to the subject of viewing web page. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Broman using the teachings of Boyd to expressly include displaying media content in response to user selecting the content from list. The motivation is to specify the content is displayed in response to user interaction. 

As for dependent claim 2, Broman-Boyd further discloses: the electronic document is an electronic document opened in a document application on the first computing device (Broman: Fig. 2, step 210, navigate to a particular web page using a web browser; Fig. 12, a browser that has navigated to a web page describing a movie “District 9”).

As for dependent claim 3, Broman-Boyd further discloses: the document application is a web browser and the electronic document is a web page (Broman: Fig. 2, step 210, navigate to a particular web page using a web browser; Fig. 12, a browser that has navigated to a web page describing a movie “District 9”).

As for dependent claim 4, Broman-Boyd further discloses: obtaining a media entity that is related to the one or more media entities; and displaying, on the first computing device, a representation of the related media entity (Broman: Fig. 2, step 230, display the received topics; Fig. 12, entity 1215 includes a topic of the web page, a graphic and some reviews of the movie, trailers, a link to Netflix, and movie reviews 1260).

As for dependent claim 5, Broman-Boyd further discloses: while displaying a representation of the related media entity: obtaining, at the first computing device, a second user selection, and sending a command modifying the display of the related media entity in accordance with the second user selection (Boyd: Fig. 7B and [0118], a user may access the enlarged view 714A by clicking on one of the blurbs shown in the region 714).

As for dependent claim 6, Broman-Boyd further discloses: obtaining one or more media entities associated with the electronic document includes: sending a request to the server for media entities associated with the electronic document, the request including document identifying information (Broman: [0005], the transmitting of a request to the server computer for topics associated with the web page includes transmitting a Uniform Resource Locator (URL) of the web page to the server computer); and receiving the one or more media entities from the server (Broman: [0006], receiving a set of topics and a set of categories associated with the topic).

As for dependent claim 7, Broman-Boyd further discloses: the one or more programs includes a browser plug-in that performs the method of claim 1 (Broman: Fig. 2, step 210, navigate to a particular web page using a web browser; Fig. 12, a browser that has navigated to a web page describing a movie “District 9”).

As for dependent claim 8, Broman-Boyd further discloses: the one or more media entities are obtained based at least in part on one or more filtering criteria (Broman: [0125], filtering topics that are not important to the largest cluster of coherent topics).

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 10, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein. 

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein. 
As per Claim 20, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171